985 So. 2d 60 (2008)
Montgomery Blair SIBLEY, Petitioner,
v.
Chief Justice R. Fred LEWIS, Florida Supreme Court, Respondent.
No. 1D08-2636.
District Court of Appeal of Florida, First District.
June 19, 2008.
Montgomery Blair Sibley, pro se, Petitioner.
No appearance for Respondent.
PER CURIAM.
DENIED. See Art. V, § 15, Fla. Const. ("The supreme court shall have exclusive jurisdiction to regulate the admission of persons to the practice of law and the discipline of persons admitted").
DAVIS, VAN NORTWICK, and POLSTON, JJ., concur.